During the oral argument of this case upon its merits counsel for appellees directed the attention of the court to the fact that the record contained *Page 335 
no bill of exceptions. Leave was granted counsel for appellant to perfect the record. Subsequently a supplemental record was filed containing the motion to dismiss the appeal to the Court of Appeals, the petition to reinstate the appeal in that court, with exhibits consisting of correspondence, and another copy of the former transcript of docket and journal entries in the Court of Appeals. Thereafter counsel for appellees filed a motion to affirm the judgment entered by the Court of Appeals on September 29, 1941, on the ground that a bill of exceptions was necessary for a review.
As there is no bill of exceptions showing what was before the Court of Appeals in the way of evidence or admissions of counsel, this court is unable to determine the basis upon which the Court of Appeals refused to reinstate the appeal in that court.
The judgment of the Court of Appeals is affirmed
Judgment affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.